office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c cc tege eoeg et1 genin-149695-05 number info release date uil date -------------------------- --------------------------- ----------------------------------------------------------- -------------------------------------- ---------------------------------- legend country x ------------ agency y ----------------------------------------------- dear ---------------- this letter responds to your request for information dated date you asked how the united_states tax system treats certain payments made by agency y in country x to locally-resident u s -citizen employees under the local compensation plan lcp employees the country x social welfare system sws is a compulsory system the sws provides for various forms of insurance coverage these are described as health insurance long-term care or nursing insurance accident insurance unemployment insurance and pension insurance1 the insurance funds the funding mechanism for the sws is a tax on the compensation of workers generally this tax is levied equally on employers and employees as a percentage of compensation accordingly this tax requires an employer_contribution to the sws and an employee contribution to the sws generally it is the responsibility of the employer to deduct from the employee’s compensation the employee’s sws contribution and the facts that we were provided indicate that under the bilateral totalization_agreement between country x and the united_states lcp employees could elect to participate in the country x retirement_system by making payments into the pension insurance fund however no lcp employees have elected to participate in the country x retirement_system genin-149695-05 then remit this amount along with the employer’s sws contribution to the appropriate office the employer and employee contributions are used to finance the insurance funds specifically the law requires that both the employer and employee contribute to the health insurance fund the long-term care insurance fund the pension insurance fund and the unemployment insurance fund only employers contribute to the accident insurance fund country x employment laws dictate that an employee is allowed to choose a health insurance carrier the employer_contribution and the employee contribution to the insurance funds are remitted to the health insurance carrier the health insurance carrier retains the contributions for health insurance the health insurance carrier forwards the remaining contributions to the appropriate offices employers remit the employer accident insurance fund contributions directly to the country x worker’s compensation office country x has over national health insurance carriers as noted above each employee may choose to be covered by any carrier agency y has determined that it is not administratively practical to establish multiple remittance obligations with the various possible health insurance providers in order to reduce administrative burden agency y basically requires that the lcp employees act as sws self-payers in addition to normal pay and allowances an amount equal to the required employer_contribution to the health insurance fund the long-term care insurance fund the pension insurance fund if applicable and the unemployment insurance fund is included in the paycheck of the lcp employees the sws employer_contribution the lcp employees combine the sws employer_contribution with an amount equal to the required employee contribution to the health insurance fund the long-term care insurance fund the pension insurance fund if applicable and the unemployment insurance fund and remit this combined amount to the health insurance carrier of their choosing agency y remits the employer accident insurance fund contributions directly to the country x worker’s compensation office you have asked us to consider whether the sws employer contributions are wages subject_to income_tax_withholding for income_tax_withholding purposes code sec_3401 provides that the term wages includes all remuneration in whatever form for employment unless a specific exception applies code sec_3402 provides that each employer making a payment of wages is required to deduct withhold and pay over to the government the appropriate amount of income_tax with respect to those wages employment_tax regulation sec_31_3402_a_-1 provides that the employer is required to collect the tax by deducting and withholding the amount thereof from the employee’s wages as and when paid actually or constructively genin-149695-05 code sec_106 and income_tax regulation sec_1_106-1 provide that gross_income of an employee does not include contributions by the employer to accident or health_plans for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents revrul_56_632 1956_2_cb_101 holds that benefits excluded under code sec_106 are not subject_to income_tax_withholding revrul_57_33 1957_1_cb_303 holds that certain payments made by employers directly to employees pursuant to a union contract of employment for the purpose of purchasing individual hospitalization and surgical insurance coverage are wages subject_to income_tax_withholding in that revenue_ruling when member employers had no existing company program to cover their employees the union assumed the responsibility of making sure that its members spent the weekly payment for such benefits the union had made direct arrangements with a hospital service for this purpose and in no instance were the payments under the contract being made or used for a purpose other than providing the hospitalization and surgical insurance benefits nevertheless the revenue_ruling found it immaterial that the union assumed the responsibility for the employees' disposition of such payments and the purchase of hospitalization and surgical insurance the payments were required under the terms of a labor agreement were directly related to the units of service performed by the employees and were paid directly to the employees by the employers thus they were a basic part of the compensation of each employee involved revrul_61_146 1961_2_cb_25 considered a situation in which employees not covered by an employer's group policy were covered under other types of hospital and medical insurance for which the employees paid premiums directly to the insurers and were reimbursed by the employer the employer required proof that the insurance was in force for the employee and that premiums for the period involved had been paid_by the employee the employer's payment was stated to be in reimbursement for the employer's share of the insurance premiums revrul_61_146 concluded that such reimbursements constituted employer payments of accident_or_health_insurance premiums for employees and therefore were excludable from the gross_income of the employees under sec_106 of the code revrul_57_33 was distinguished because in that case the employers had no accident_or_health_plan of their own in effect and with respect to the payments that they made directly to the employees they did not require an accounting either by the employees or the employees' union that the funds were expended in the acquisition of insurance coverage in revrul_75_241 1975_1_cb_316 a contractor performing a service_contract for the united_states government was required_by_law to pay health and welfare benefits to his employees on a parity with those prevailing in the locality where the services were performed or at the contractor's election to discharge this obligation by paying a cash amount to his employees in lieu of the specified health and welfare benefits the genin-149695-05 contractor elected to make cash payments to the employees the ruling states that since the contractor had no legal or contractual obligation to verify and did not verify that the cash payments were used by the employees to purchase health and welfare benefits the employees had complete control of the disposition of the funds thus the payments were attributable to services performed by the employees for their employer although the employer paid the amounts in discharge of a requirement of a federal statute that minimum fringe_benefits in the form of health and welfare benefits be provided the revenue_ruling concluded that the payments were wages for income_tax_withholding purposes and were includible in gross_income accordingly these revenue rulings demonstrate that absent a reimbursement arrangement or system of accounting amounts provided by an employer to an employee for the purpose of paying for insurance such as health insurance or long-term care insurance are wages subject_to income_tax_withholding and included in gross_income conversely accident insurance premiums that an employer pays directly to a carrier would generally be excluded from the gross_income and wages of the employee further the definition of the term wages provided in code sec_3401 does not include an exception for amounts provided by an employer to an employee which the employee uses to pay for unemployment insurance finally with respect to an lcp employee electing to participate in the country x retirement_system by making payments into the pension insurance fund as we noted above employment_tax regulation sec_31_3402_a_-1 requires an employer to withhold income taxes on wages when actually or constructively paid it is our view that as a threshold matter the question of whether an employee is in actual receipt of wages arises when an employer provides amounts directly to an employee for the purpose of making contributions into a pension insurance fund whether the terms of the totalization_agreement between the united_states and country x the terms of the income_tax treaty between the united_states and country x and the various code provision which relate to arrangements between an employer and employee to defer compensation could impact the application of employment_tax regulation sec_31_3402_a_-1 is beyond the scope of this general information_letter the interpretation of foreign law is an area in which the internal_revenue_service does not ordinarily issue rulings see rev_proc sec_4 2006_1_irb_244 date the facts as stated above represent our understanding of your description of the laws of county x nothing in this letter is an interpretation of foreign law this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 sec_2 2006_1_irb_7 date i hope that this information is genin-149695-05 helpful and that our delay in responding has not caused you any inconvenience if you have any additional questions please contact our office at -------------------- sincerely dan e boeskin assistant branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
